[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO RECONSIDER AND TO REOPENJUDGMENT
The court rendered its decision in this case on an application to discharge defendant's mechanic's lien on September 16, 1996. On September 30, 1996 defendant filed a Motion to Reconsider and Open Judgment. The fee required to be paid with such motion was received by the court on October 1, 1996.
The statute for appeals from decisions on applications for discharge of mechanic's liens is C.G.S. § 49-35c(b) which provides that "No appeal may be taken from the order except within seven days thereof."
In our Practice Book § 4009 the rule for the time to file CT Page 1410 appeals is set forth. That section provides "Except where a different time is provided by statute a party shall have twenty days from the appeal period . . . to file an appeal in the manner prescribed by Sec. 4012." In our situation the statute, C.G.S. § 49-35c(b) does provide for a different time, i.e., seven days. The motion to reconsider and reopen was not filed within the appeal period and thus is not allowed. Practice Book § 4009.
Motion denied.
N. O'Neill Judge Trial Referee